Exhibit 99.1 Novas Energy (USA), Inc. (A Development Stage Enterprise) Index to Financial Statements Report of Independent Auditors’ 2 Balance Sheet as of December 31, 2012 4 Statement of Operations for the period June 19, 2012 (Inception) to December 31, 2012 5 Statement of Changes in Stockholders’ Deficit for the period June 19, 2012 (Inception) to December 31, 2012 6 Statement of Cash Flows for the period June 19, 2012 (Inception) to December 31, 2012 7 Notes to Financial Statements 8 REPORT OF INDEPENDENT AUDITORS To the Stockholders Novas Energy (USA), Inc. (A Development Stage Enterprise) Houston, Texas Report on the Financial Statements We have audited the accompanyingbalance sheet of Novas Energy (USA), Inc. as of December 31, 2012, and the related statements of operations and changes to stockholders’ deficit and cash flows for the period June 19, 2012 (Inception ) to December 31, 2012 then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit.We conducted our audit in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States)>Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparationand fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. 2 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Novas Energy (USA), Inc. as of December 31, 2012 and the results of its operations and its cash flows for the period June19, 2012 ( Inception ) to December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. Other Matters The accompanying financial statements have been prepared assuming that Novas Energy (USA), Inc. will continue as a going concern.As more fully described in Note 2, the Company has incurred recurring operating losses and will have to obtain additional capital to sustain operations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Notes 2.The financial statements do not include any adjustments to reflect the possible effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty /s/ Liggett, Vogt & Webb P.A. Liggett, Vogt & Webb P.A. New York, New York April 19, 2013 3 Novas Energy (USA), Inc. (A Development Stage Enterprise) Balance Sheet December 31, 2012 ASSETS Current Assets Cash $
